(Por la corte, a propuesta del
Juez Asociado Señor Texidor.)
Por cuanto, el acusado-apelante fué convicto por el ju-rado del distrito de Arecibo de tentativa de violación, y con-denado por la corte de acuerdo con el veredicto; sentencia de la que ha apelado;
Por cuanto, en esta apelación no se ha presentado trans-cripción de evidencia, ni exposición del caso, que nos dé a conocer los hechos y la prueba;
Por cuanto, tampoco se ha presentado alegato de acuerdo con las reglas de este tribunal, limitándose el que aparece en los autos a consideraciones acerca del veredicto y sus fundamentos, sin que se señalen errores,
*962Pob taNto, debe confirmarse y se confirma la sentencia apelada.